MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                 Mar 14 2019, 7:56 am

court except for the purpose of establishing                                     CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Megan E. Shipley                                         Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Samantha M. Sumcad
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Tracy Allen Perry,                                       March 14, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2484
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Grant W. Hawkins,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable Peggy R. Hart,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G05-1512-F5-45370



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2484 | March 14, 2019                     Page 1 of 5
                                          Case Summary
[1]   Tracy Perry (“Perry”) admitted that he violated the terms of his home detention

      placement by committing a new criminal offense. The trial court revoked

      Perry’s home detention and ordered that he serve the balance of his four-year

      sentence in the Indiana Department of Correction (“the DOC”). Perry presents

      a single issue on appeal: whether the trial court abused its discretion in

      imposing the sanction. We affirm.



                            Facts and Procedural History
[2]   On December 22, 2015, the State charged Perry with Battery by Means of a

      Deadly Weapon, a Level 5 felony. The State alleged that Perry had

      intentionally burned Latrice Warren by using a propane torch. On May 19,

      2016, Perry pled guilty to the charge against him. He was sentenced to four

      years, to be executed on home detention.


[3]   On June 2, 2016, Marion County Community Corrections (“Community

      Corrections”) filed a Notice of Violation alleging that Perry had failed to charge

      the battery on his GPS monitoring device on three separate occasions. Perry

      admitted to committing the violations and he was continued on home

      detention.


[4]   On August 24, 2016, Community Corrections filed a Notice of Violation

      alleging that Perry had been charged with a new criminal offense, had failed to

      comply with monetary obligations, and had failed to report to court-ordered

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2484 | March 14, 2019   Page 2 of 5
      appointments. Perry admitted to failure to comply with monetary obligations

      and the State withdrew the other allegations. Perry was continued on home

      detention.


[5]   On February 2, 2017, Community Corrections filed a Notice of Violation

      alleging that Perry left his residence without authorization on two separate

      occasions and had failed to maintain contact with Community Corrections and

      report to court-ordered appointments. Again, Perry admitted to the violations

      and was continued on home detention.


[6]   On December 12, 2017, Community Corrections filed a Notice of Violation

      alleging that Perry had damaged his GPS monitoring device, left his residence

      without authorization, was non-compliant with monetary obligations, and

      failed to report to Community Corrections. Again, Perry admitted to the

      violations and was continued on home detention.


[7]   On July 21, 2018, Perry was arrested. He was convicted of battery on

      September 14, 2018. On September 19, 2018, the State moved to revoke Perry’s

      home detention placement and Perry admitted that he had been convicted of

      battery while serving his home detention. The trial court revoked Perry’s home

      detention placement and ordered that he serve the balance of his four-year term

      in the DOC.1 Perry appeals.




      1
       The trial court calculated Perry’s credit time as 947 actual days served on home detention and an additional
      316 days of earned credit time.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2484 | March 14, 2019                    Page 3 of 5
                                 Discussion and Decision
[8]    “A reviewing court treats a petition to revoke placement in a community

       corrections program the same as a petition to revoke probation.” McCauley v.

       State, 22 N.E.3d 743, 746 (Ind. Ct. App. 2014). Probation revocation is a two-

       step process. First, the court determines whether the terms of probation have

       been violated and second, the court determines the appropriate sanctions for the

       violation. Heaton v. State, 984 N.E.2d 614, 616 (Ind. 2013).


[9]    Perry does not challenge the determination that he violated the terms of his

       home detention placement. Rather, he argues that the sanction imposed upon

       him was unduly harsh given his physical infirmities and his desire to avoid

       disruption of his disability income and housing. We review the imposition of

       sanctions for an abuse of discretion. Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

       2007). An abuse of discretion occurs where the decision is clearly against the

       logic and effect of the facts and circumstances before the court. Id.


[10]   Perry, who has four prior felony convictions and sixteen prior misdemeanor

       convictions, was placed on home detention after he pled guilty to burning a

       woman with a propane torch. At hearings conducted on June 6, 2016,

       November 2, 2016, April 5, 2017, and February 7, 2018, Perry admitted to

       successive violations of the terms of his home detention placement. On

       September 14, 2018, Perry was again convicted of battery. On September 19,

       2018, Perry admitted that conduct. Despite leniency afforded him on numerous

       occasions, Perry has continued his pattern of violating the conditions of his


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2484 | March 14, 2019   Page 4 of 5
       home detention placement. The trial court’s decision that Perry serve the

       remainder of his sentence in the DOC is not contrary to the facts and

       circumstances before it.



                                               Conclusion
[11]   The trial court did not abuse its discretion in revoking Perry’s home detention

       and ordering that he serve the remainder of his sentence in the DOC.


[12]   Affirmed.


       Bradford, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2484 | March 14, 2019   Page 5 of 5